FILED
                            NOT FOR PUBLICATION                                   FEB 05 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ILEANA SPIZZIRRI,                                 No. 12-57028

              Plaintiff - Appellant,              D.C. No. 8:12-cv-00311-JVS-RNB

  v.
                                                  MEMORANDUM*
JPMORGAN CHASE BANK NA; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                            Submitted February 2, 2015**
                               Pasadena, California

Before: THOMAS, Chief Judge, and D.W. NELSON and IKUTA, Circuit Judges.

       Appellant Ileana Spizzirri appeals the district court’s dismissal of her

complaint for failure to state a claim under Rule 12(b)(6) of the Federal Rules of

Civil Procedure. We have jurisdiction under 28 U.S.C. § 1291.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err in dismissing Spizzirri’s claim for negligence

because her complaint failed to plausibly allege that the defendants owed her a

duty of care. Despite the complaint’s allegations that the defendants generally

engaged in improper lending practices, Spizzirri failed to plead with sufficient

factual particularity that the defendants conducted the appraisal of her property

with the intent of inducing her to enter into a loan transaction, or that the

defendants otherwise acted outside their “conventional role as a lender of money”

in preparing the appraisal in this case. See Nymark v. Heart Fed. Sav. & Loan

Ass’n, 231 Cal. App. 3d 1089, 1099–1100 (1991).

      The district court did not err in dismissing Spizzirri’s claims for

nondisclosure and fraudulent concealment. The defendants were not under any

legal duty to disclose the details of their underlying business activities while

appraising Spizzirri’s property and financing her mortgage, and therefore cannot be

liable for nondisclosure or fraudulent concealment. See Bank of Am. Corp. v.

Superior Court, 198 Cal. App. 4th 862, 872–73 (2011).

      Because Spizzirri failed to state a claim for either negligence or fraudulent

concealment, the district court did not err in dismissing Spizzirri’s claim for unfair

competition under California law.

      AFFIRMED.


                                           2